CROCKETT, Chief Justice
(concurring with comments):
I concur with the main opinion and with the affirmance of the judgment, but am impelled to add these comments.
The paternity of the child having been adjudicated in the decree entered over four years ago, and no appeal having been taken therefrom, that adjudication became final and should remain at rest.1 If there ever is a situation where the rules of law, the interests of justice, and sound considerations of policy combine to require the application of the rules of res judicata, it should be especially so as to the adjudication on the parenthood of a child. The person whose welfare and happiness throughout her life is in hazard is this little girl, now nine years old. Not being a party to this divorce action, she is placed in the role of an innocent and helpless pawn in a running battle between the plaintiff and defendant. It seems to me that a sense of moral decency, social conscience and public policy point unerringly to the conclusion that her prospects for happiness should not be blighted because of the unfortunate animosities which seem to persist between these contentious parties. I think the trial court acted wisely and judiciously in dismissing defendant’s petition.2

. That the doctrine of res judicata applies both to issues which were raised and decided and also to those which could have been so raised and adjudicated, see Matthews v. Matthews, 102 Utah 428, 132 P.2d 111 (1942). Furthermore, that that doctrine is applicable with equal force in divorce decrees, see Sorensen v. Sorensen, 20 Utah 2d 360, 438 P.2d 180 (1968).


. See my concurring opinion in McGavin v. McGavin, footnote 1, main opinion.